Citation Nr: 1814866	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, to include as due to exposure to Agent Orange or as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to June 1970.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2002 rating decision, by the Houston, Texas, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for liver cirrhosis.  He perfected a timely appeal to that decision.  

In April 2010, the Veteran appeared at the San Antonio, Texas RO and offered testimony at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  

In December 2011, the Board determined that new and material evidence had been submitted and reopened the claim of entitlement to service connection for cirrhosis of the liver, to include as due to exposure to Agent Orange or as secondary to service-connected type II diabetes mellitus.  The Board then remanded the case for additional development of the record and a de novo review of the evidence.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2012.  

By letter dated in February 2014, the Veteran was informed that the Veterans Law Judge who presided over his April 2010 hearing was no longer employed by the Board and informed the Veteran of his options for another Board hearing.  The Veteran replied in March 2014 that he did not want another Board hearing.  

In March 2014, the Board again remanded the case for further evidentiary development.  Following the requested development, SSOCs were issued in September 2014 and January 2015.  

In an April 2016 decision, the Board denied service connection for cirrhosis of the liver, to include as due to Agent Orange exposure or as secondary to the Veteran's service-connected type 2 diabetes mellitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in December 2016, granted a Joint Motion for Remand (JMR) vacating the April 2016 decision and remanded the case to the Board for compliance with the JMR.  

In March 2017, the Board once again remanded the case for still further development.  Following the requested development, an SSOC was issued in May 2017.  

FINDING OF FACT

While the Veteran's appeal was pending at the Board, and prior to the issuance of a final decision, the Board was notified that the Veteran had died in January 2018.  


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the claimant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C. § 5121A (2012) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010 (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2017).  


ORDER

The appeal is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


